Citation Nr: 1702409	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 4, 2010 and 50 percent disabling thereafter. 

2.  Entitlement to an initial rating higher than 10 percent for essential tremors of the bilateral hands.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a concussion. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as due to cold weather injuries.  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD. 

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954 with combat service in Korea.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, August 2012, September 2013, and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

This case was previously before the Board in November 2013 when it was remanded for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All the issues on appeal other than the claim for entitlement to service connection for peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities is etiologically related to cold weather injuries incurred during active duty service. 


CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the bilateral lower extremities was incurred due to active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is warranted for peripheral neuropathy of the bilateral lower extremities as it was incurred due to cold weather injuries during the Veteran's active duty service in Korea.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A current disability is established; VA and private treatment records document consistent findings of peripheral neuropathy of the bilateral lower extremities dating from September 2012.  Neuropathy was also confirmed by a February 2014 nerve conduction study at the Honolulu VA Medical Center (VAMC).  In-service injuries are also demonstrated.  The Veteran has competently and credibly reported that he was exposed to extreme cold conditions while serving in Korea.  Personnel records also include an August 1953 commendation for the Veteran's unit noting that their Korean service included "seemingly insurmountable obstacles consisting of unfavorable weather."  Additionally, while the Veteran's complete service treatment records are not available for procurement, the November 1954 separation examination included in the claims file documents the Veteran's complaints of leg cramping during active duty.  The Board therefore finds that the first two elements of service connection are established.  

The Board also finds that the third element of service connection, a nexus between the current disability and the in-service injury, is present in this case.  The Veteran reports that he experienced leg pain and loss of sensation in his legs since active duty service in Korea.  As noted above, his complaints of leg cramps are noted at separation and the earliest post-service treatment records, dating from the 1990s, document complaints of crampy leg pain and sensation loss in 1993 and 1994.  The record also contains several VA and private medical opinions in favor of the claim.  During neurological consultations at the VAMC in June 2014, March 2015, and October 2015, the Veteran's bilateral lower extremity peripheral neuropathy was attributed to in-service cold weather injuries.  A similar medical opinion was provided by the Veteran's private podiatrist in October 2014.  

Although a VA examiner issued an opinion against service connection in September 2013, the probative value of this evidence is decreased due to the lack of a supportive rationale.  The VA examiner identified several other possible causes for peripheral neuropathy including vitamin deficiencies, heavy metal exposure, and diabetes; however, the examiner failed to address whether these factors were present in the Veteran's case.  In fact, the Veteran's VA primary care physician noted in September 2013 that there was no clinical history to suggest a cause other than cold weather exposure for the Veteran's neuropathy and none of the possible etiologies identified by the VA examiner are indicated by the record before the Board.  A February 2014 nerve conduction study at the VAMC also indicated a possible etiology of lumbar radiculopathy for the Veteran's neurological impairment, but the Veteran's neurologist considered this evidence and found the test results were non-specific.  The weight of the evidence is therefore in favor of service connection for peripheral neuropathy of the bilateral lower extremities as due to in-service cold weather injuries and the claim is granted. 


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities due to cold weather injuries is granted.  
REMAND

The Board regrets further delay in this case, but finds a remand is necessary with respect to the remaining claims on appeal to ensure compliance with the Board's previous remand instructions and VA's duty to assist.  Specifically, additional VA and private records must be obtained and a new VA medical opinion issued addressing service connection on a direct and secondary basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete medical records from the Honolulu VAMC dating from 2000 to 2004.  

This development was ordered by the Board in the November 2013 remand, but the record does not reflect any efforts were made to obtain the missing VAMC records.  See Stegall v. West, 11 Vet. App 268 (1998).

2.  Obtain the Veteran's complete treatment records from the Tripler Army Medical Center from 1997 to the present.  

The Veteran has repeatedly reported undergoing treatment at this facility throughout the claims period, to include mental health treatment from 2008 to 2011.  Although a January 2011 report of contact states that Tripler was unable to locate any records for the Veteran, the Veteran submitted a copy of an April 2011 record from the facility in October 2011 indicating that records do exist.  All efforts to obtain the records must be documented in the claims file.  
3.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion addressing the nature and etiology of the claimed hypertension.  

After reviewing the complete claims file, the examiner should determine:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is etiologically related to any incident of active duty service. 

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is caused or aggravated by service-connected PTSD. 

The Veteran's private treatment records from the Pali Momi Medical Center in October 1992 note a 20 year history of hypertension, dating the diagnosis of the condition to approximately 1972.  This is significantly earlier than the time reported by the Veteran and considered by the August 2011 and November 2014 examiners.  With respect to secondary service connection, VA has also recognized on its website that veterans with PTSD have a high risk of cardiovascular diseases including hypertension.  Therefore, the connection between PTSD and hypertension in some instances has already been recognized by VA.  This information must be considered by the examiner when issuing an opinion.

The complete bases for all medical opinions must be provided.

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


